 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JOSHUA LEE REDDING,
 8
                                    Plaintiff,               Case No. 2:18-cv-01536-BJR
 9
            v.                                               ORDER DENYING PLAINTIFF’S
10                                                           SECOND MOTION REGARDING
     SNOHOMISH COUNTY JAIL, et al.,                          SPOLIATION OF EVIDENCE,
11                                                           DKT. 41.
                                    Defendants.
12
            Plaintiff has filed two motions regarding spoliation of evidence: a video of the alleged
13
     incident between plaintiff and defendant Griffith. Dkts. 37, 41. The Court denied the first motion
14
     on October 7, 2019. Dkt. 39. On October 4, 2019, plaintiff again moved for santions for
15
     spoliation of the video; he argues he told defendant shortly after the alleged incident he intended
16
     to sue and filed Kites about retaining the video. Dkt. 41. As relief, plaintiff request default
17
     judgment in his favor be granted under Fed. R. Civ. P. 37(e) and the Court award EAJA fees. Id.
18
            Defendant opposes arguing plaintiff relies upon caselaw in which evidence was
19
     intentionally destroyed and there is no evidence the video was intentionally destroyed in this
20
     case. Dkt. 44. Defendant also contends plaintiff mistakenly claims the video is favorable to him
21
     because he was “given back” loss of good time in incorrect after jail staff viewed the video. Id.
22
     Defendant contends plaintiff was not “given back” loss of goodtime, and thus there is no
23
     evidence the video is favorable to plaintiff.

     ORDER DENYING PLAINTIFF’S SECOND MOTION REGARDING
     SPOLIATION OF EVIDENCE, DKT. 41.- 1
 1          The remedy plaintiff requests—default judgment— requires facts establishing defendant

 2 Giffith acted with the intent to deprive plaintiff of the use of the video in this lawsuit. See Fed.

 3 R. Civ. P 37(e)(2). There is no evidence defendant Griffith took any action regarding the video,

 4 intentionally destroyed the video, or even had the authority to order the video’s destruction.

 5 Defense counsel was not involved in the case until after the video was erased and thus had no

 6 role in the loss of the video. The Court accordingly concludes it is inappropriate to sanction

 7 defendant or defense counsel as requested and ORDERS:

 8          (1)     The motion for Spoliation and sanctions, Dkt. 41, is DENIED.

 9          (2)     The Clerk shall provide a copy of this Order to plaintiff.

10       DATED this 25th day of October, 2019.

11

12

13
                                                                  A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23


     ORDER DENYING PLAINTIFF’S SECOND MOTION REGARDING
     SPOLIATION OF EVIDENCE, DKT. 41.- 2
